Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Board, dated July 2, 1981, which affirmed a determination of the State Division of Human Rights, dated June 13,1980, which dismissed the complaint for lack of jurisdiction. Order confirmed and proceeding dismissed, without costs or disbursements (see Matter of Perez v New York State Human Rights Appeal Bd., 71 AD2d 150, 151, mot for lv to app den 49 NY2d 702). Damiani, J. P., Titone, Thompson and Bracken, JJ., concur.